Citation Nr: 1747668	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to an initial compensable rating for right shoulder sprain.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) above named Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that a compensable rating is warranted for his right shoulder disability.  In the December 2017 brief, his representative requested a current examination due to increased symptoms since QTC examination conducted in November 2009.  The Veteran should be afforded compensation examination to assess the current degree of disability of his right shoulder disability.  

The representative also indicated that the reports of the QTC examinations that were conducted in November 2009, in conjunction with the Veteran's claims, were not entered into the electronic file for review.  However, on review of the record, these reports have been included in the e-file.  On remand, the Veteran's representative will have another chance to review the November 2009 QTC examination reports, to include the submission of any additional evidence in support of the service connection claims, such as current diagnoses.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examination to determine the severity of his right shoulder disability. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail in the appropriate Disability Benefits Questionnaires (DBQs). 

2. Then adjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




